UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2010 FIRST SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33156 20-4623678 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 350 West Washington Street Suite600 Tempe, Arizona 85281 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (602)414-9300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders We held our 2010 Annual Meeting of Stockholders on June 1, 2010. At the meeting, our stockholders voted on the following four proposals and cast their votes as follows to approve such proposals: Proposal 1: To elect the following nine nominees to First Solar’s board of directors, each to serve on our board of directors until the next annual meeting of stockholders or until his successor has been elected and qualified: Nominees Votes Cast For Votes Withheld Broker Non-Votes Michael J. Ahearn Robert J. Gillette Craig Kennedy James F. Nolan William J. Post J. Thomas Presby Paul H. Stebbins Michael Sweeney José H. Villarreal Proposal 2: To approve the adoption of the First Solar, Inc. 2010 Omnibus Incentive Compensation Plan: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes Proposal 3: To approve the adoption of the First Solar, Inc. Associate Stock Purchase Plan: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes Proposal 4: To ratify the appointment of PricewaterhouseCoopers, LLP as First Solar’s independent registered public accounting firm for the fiscal year ending December 25, 2010: Votes Cast For Votes Cast Against Abstentions Broker Non-Votes - Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SOLAR, INC. Date: June 2, 2010 By: /s/ Mary Beth Gustafsson Name: Mary Beth Gustafsson Title: Executive Vice President, General Counsel and Secretary
